MEMORANDUM **
Upon review of the record, appellant’s response to this court’s October 30, 2008 order to show cause, and appellant’s opening brief, this court hereby summarily affirms the district court’s order dismissing appellant’s complaint without leave to amend. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.